Title: Thomas Jefferson to Patrick Gibson, 15 November 1817
From: Jefferson, Thomas
To: Gibson, Patrick


                    
                        Dear Sir
                        Monticello 
				  Nov. 15. 17.
                    
                    Johnson having called on me the morning he was  loading and assuring me he should load two boats occasioned my letter of the 3d.  I learnt afterwards that one of his boats got broke into in two, which occasioned the disappointment. his boat is returned and is now at the mill and will take in a load for me tomorrow morning. I set out for Bedford in the morning to be absent 2. or 3. weeks. I salute you with friendship & respect.
                    Th: Jefferson
                 